UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6024


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTHONY ALSTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:01-cr-00001-H-1; 4:09-cv-00173-H)


Submitted:   July 27, 2011                  Decided:   August 3, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Alston, Appellant Pro Se.     Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Alston seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial       of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537      U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Alston has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We deny the motion to remand for resentencing and

dispense     with        oral   argument    because     the       facts     and     legal

contentions        are      adequately      presented        in      the     materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3